EXHIBIT 10.3

CONSTRUCTION AND REVOLVING TERM LOAN SUPPLEMENT

THIS SUPPLEMENT to the Master Loan Agreement dated November 20, 2006, (the
“MLA”), is entered into as of November 20, 2006, and effective as of June 1,
2007, (the “Effective Date”) between FARM CREDIT SERVICES OF AMERICA, FLCA
(“Farm Credit”) and ABE FAIRMONT, LLC, Fairmont, Nebraska (the “Company”).

SECTION 1. The Construction and Revolving Term Loan Commitment. On the terms and
conditions set forth in the MLA and this Supplement, Farm Credit agrees to make
loans to the Company from time to time during the period set forth below in an
aggregate principal amount not to exceed, at any one time outstanding,
$4,000,000.00 (the “Commitment”). Requests for advances which are for the
purpose of paying the costs to construct the ethanol plant described below shall
be accompanied by documentation evidencing such costs. Within the limits of the
Commitment, the Company may borrow, repay and reborrow.

The Company may, in its sole discretion, elect to permanently reduce the amount
of the Commitment by giving Agent (as that term is defined in the MLA) ten
(10) days prior written notice. Said election shall be made only if the Company
is not in default at the time of the election and will remain in compliance with
all financial covenants after such reduction.

SECTION 2. Purpose. The purpose of the Commitment is to partially finance the
Company’s construction of a 100 million gallon (annual) ethanol plant (the
“Improvements”) identified in the plans and specifications provided to and
approved by Agent pursuant to Section 7(A)(xi) of the MLA (as the same may be
amended pursuant to Section 12(A) herein, the “Plans”), on real property owned
by the Company near Fairmont, Nebraska (the “Property”) and to provide working
capital to the Company. The Company agrees to utilize the proceeds of the
Commitment for these purposes only.

SECTION 3. Term. The term of the Commitment shall be from the Effective Date
hereof (or, if requested by Company, such earlier date as Agent may, in its sole
discretion, authorize in writing), up to and including May 31, 2009, or such
later date as Agent may, in its sole discretion, authorize in writing.



      SECTION 4. Disbursements of Proceeds. (A) Disbursement Procedures.  

(1) Limits on Advances. Agent shall not be required to advance funds: (i) for
any category or line item of acquisition or construction cost an amount greater
than the amount specified therefor in the Project Budget (as defined in
Section 7(A)(xi) of the MLA); or (ii) for any services not yet performed or for
materials or goods not yet incorporated into the Improvements or delivered to
and properly stored on the Property. No advance hereunder shall exceed 100% of
the aggregate costs actually paid or currently due and payable and represented
by invoices accompanying a Request for Construction Loan Advance submitted
pursuant to Section 9(B)( 1) herein less the amount of retainage (“Retainage”)
set out in the construction contract between the Company and Fagen, Inc., and
other construction contracts of the Company for the Improvements.

(2) Advance of Retainage. The Retainage (but in no case greater than the unused
balance of the Commitment allocated for construction) will be advanced by Agent
to the Company pursuant to the conditions set forth in such construction
contracts, upon written request by the Company certifying the satisfaction of
such conditions precedent for payment of Retainage.

(3) Advances for Working Capital Purposes. Company may request advances for
pre-production expenses or working capital purposes at any time upon written
verification to Agent of the purpose of such advance request.

(B) Payments to Third Parties. If there is an Event of Default (as defined in
the MLA) at its option and without further authorization from the Company, Agent
is authorized to make advances under the Commitment by paying, directly or
jointly with the Company, any person to whom Agent in good faith determines
payment is due and any such advance shall be deemed made as of the date on which
Agent makes such payment and shall be secured under the deed of trust/mortgage
securing the Commitment and any other loan documents securing the Commitment as
fully as if made directly to the Company.

SECTION 5. Interest and Fees.

(A) Interest. The Company agrees to pay interest on the unpaid principal balance
of the loans in accordance with one or more of the following interest rate
options, as selected by the Company:

(1) Agent Base Rate. At a rate per annum equal at all times to 1/2 of 1% above
the rate of interest established by Agent from time to time as its Agent Base
Rate, which Rate is intended by Agent to be a reference rate and not its lowest
rate. The Agent Base Rate will change on the date established by Agent as the
effective date of any change therein and Agent agrees to notify the Company of
any such change.

(2) Quoted Rate. At a fixed rate per annum to be quoted by Agent in its sole
discretion in each instance. Under this option, rates may be fixed on such
balances and for such periods, as may be agreeable to Agent in its sole
discretion in each instance, provided that: (1) the minimum fixed period shall
be 30 days; (2) amounts may be fixed in increments of $500,000.00 or multiples
thereof; and

(3) the maximum number of fixes in place at any one time shall be five.

(3) LIBOR. At a fixed rate per annum equal to “LIBOR” (as hereinafter defined)
plus 3.40%. Under this option: (1) rates may be fixed for “Interest Periods” (as
hereinafter defined) of 1, 2, 3, 6, 9, or 12 months as selected by the Company;
(2) amounts may be fixed in increments of $500,000.00 or multiples thereof;
(3) the maximum number of fixes in place at any one time shall be five; and
(4) rates may only be fixed on a “Banking Day” (as hereinafter defined) on 3
Banking Days’ prior written notice. For purposes hereof: (a) “LIBOR” shall mean
the rate (rounded upward to the nearest sixteenth and adjusted for reserves
required on “Eurocurrency Liabilities” (as hereinafter defined) for banks
subject to “FRB Regulation D” (as herein defined) or required by any other
federal law or regulation) quoted by the British Bankers Association (the “BBA”)
at 11:00 a.m. London time 2 Banking Days before the commencement of the Interest
Period for the offering of U.S. dollar deposits in the London interbank market
for the Interest Period designated by the Company; as published by Bloomberg or
another major information vendor listed on BBA’s official website; (b) “Banking
Day” shall mean a day on which Agent is open for business, dealings in U.S.
dollar deposits are being carried out in the London interbank market, and banks
are open for business in New York City and London, England; (c) “Interest
Period” shall mean a period commencing on the date this option is to take effect
and ending on the numerically corresponding day in the next calendar month or
the month that is 2, 3, 6, 9, or 12 months thereafter, as the case may be;
provided, however, that: (i) in the event such ending day is not a Banking Day,
such period shall be extended to the next Banking Day unless such next Banking
Day falls in the next calendar month, in which case it shall end on the
preceding Banking Day; and (ii) if there is no numerically corresponding day in
the month, then such period shall end on the last Banking Day in the relevant
month; (d) “Eurocurrency Liabilities” shall have meaning as set forth in “FRB
Regulation D”; and (e) “FRB Regulation D” shall mean Regulation D as promulgated
by the Board of Governors of the Federal Reserve System, 12 CFR Part 204, as
amended.

The Company shall select the applicable rate option at the time it requests a
loan hereunder and may, subject to the limitations set forth above, elect to
convert balances bearing interest at the variable rate option to one of the
fixed rate options. Upon the expiration of any fixed rate period, interest shall
automatically accrue at the variable rate option unless the amount fixed is
repaid or fixed for an additional period in accordance with the terms hereof.
Notwithstanding the foregoing, rates may not be fixed in such a manner as to
cause the Company to have to break any fixed rate balance in order to pay any
installment of principal. All elections provided for herein shall be made
electronically (if applicable), telephonically or in writing and must be
received by Agent not later than 12:00 Noon Company’s local time in order to be
considered to have been received on that day; provided, however, that in the
case of LIBOR rate loans, all such elections must be confirmed in writing upon
Agent’s request. Interest shall be calculated on the actual number of days each
loan is outstanding on the basis of a year consisting of 360 days and shall be
payable monthly in arrears by the 20th day of the following month or on such
other day in such month as Agent shall require in a written notice to the
Company; provided, however, in the event the Company elects to fix all or a
portion of the indebtedness outstanding under the LIBOR interest rate option
above, at Agent’s option upon written notice to the Company, interest shall be
payable at the maturity of the Interest Period and if the LIBOR interest rate
fix is for a period longer than 3 months, interest on that portion of the
indebtedness outstanding shall be payable quarterly in arrears on each
three-month anniversary of the commencement date of such Interest Period, and at
maturity.

(B) Commitment Fee. In consideration of the Commitment, the Company agrees to
pay to Agent a commitment fee on the average daily unused portion of the
Commitment (as permanently reduced by the Company, if applicable, under
Section 1 above) at a rate of 5/8 of 1% per annum (calculated on a 360 day
basis), payable monthly in arrears by the 20th day following each month. Such
fee shall be payable for each month (or portion thereof) occurring during the
original or any extended term of the Commitment.

SECTION 6. Promissory Note. The Company promises to repay the loans that are
outstanding at the time the Commitment expires on June 1, 2009. If any
installment due date is not a day on which Agent is open for business, then such
installment shall be due and payable on the next day on which Agent is open for
business. In addition to the above, the Company promises to pay interest on the
unpaid principal balance hereof at the times and in accordance with the
provisions set forth in Section 5 hereof.

SECTION 7. Prepayment. In addition to the broken funding surcharge provision of
the MLA, prepayment of any outstanding principal balance due to refinancing, or
refinancing of any unadvanced Commitment, up to and including June 1, 2009, will
result in a 3% prepayment charge in addition to any broken funding surcharges
which may be applicable, based on the amounts prepaid and on the total amount of
the Commitments in effect at such time.

SECTION 8. Security. Security is set forth in the MLA. SECTION 9. Additional
Conditions Precedent.

(A) Initial Advance. Agent’s obligation to make the initial advance is subject
to the satisfaction of each of the following additional conditions precedent on
or before the date of such advance:

(1) List of Permits. Receipt by Agent of a detailed list of all permits required
for both the construction of the improvements and the operation of the facility
setting forth for each listed permit whether such permit is required for
commencement of construction or required for commencement of operation, and
identifying to Agent’s satisfaction whether such permits have been issued or can
reasonably be expected to be issued.

(2) Construction Permits. Receipt by Agent of evidence of issuance of all
permits that are required to be obtained prior to the commencement of
construction of the improvements.

(3) Engineer’s Certificate. Receipt by Agent of a report of Agent’s retained
engineer (pursuant to the provisions of Section 14(D)) indicating that the
current plans and specifications of the Improvements and the related contracts
establish that the finished project will have adequate natural gas, electricity,
water and waste water treatment to service the requirements of the project.

(B) Each Advance. Agent’s obligation to make each advance hereunder, including
the initial advance, is subject to the satisfaction of each of the following
additional conditions precedent on or before the date of such advance:

(1) Request for Construction Loan Advance. That Agent receives an executed
request for construction loan advance from the Company in the form of Exhibit A
attached hereto (the “Request for Construction Loan Advance”), together with all
items called for therein.

(2) Construction Certificate. If an independent inspector has been employed by
Agent pursuant to Section 14(D), a certificate or report of such inspector to
the effect that the construction of the Improvements to the date thereof has
been performed in a good and workmanlike manner and in accordance with the
Plans, stating the estimated total cost of construction of the Improvements,
stating the percentage of in-place construction of the Improvements, and stating
that the remaining non-disbursed portion of the Commitment is adequate to
complete the construction of the Improvements.

SECTION 10. Representations and Warranties. In addition to the representations
and warranties contained in the MLA, the Company represents and warrants as
follows:

(A) Project Approvals; Consents; Compliance. The Company has obtained all
Project Approvals relating to the construction and operation of the
Improvements, except those the Company has disclosed to Agent in writing. All
such Project Approvals heretofore obtained remain in full force and effect and
the Company has no reason to believe that any such Project Approval not
heretofore obtained will not be obtained by the Company in the ordinary course
during or following completion of the construction of the Improvements. To the
extent that any Project Approval may terminate or become void or voidable or
terminable, upon any sale, transfer or other disposition of the Property or the
Improvements, including any transfer pursuant to foreclosure sale under the
Mortgage, the Company will cooperate with Agent to obtain any replacement
Project Approvals. No consent, permission, authorization, order, or license of
any governmental authority is necessary in connection with the execution,
delivery, performance, or enforcement of the loan documents to which the Company
is a party, except such as have been obtained and are in full force and effect.
The Company is in compliance in all material respects with all Project Approvals
having application to the Property or the Improvements except as the Company has
disclosed to Agent in writing. Without limiting the foregoing, there are no
unpaid or outstanding real estate or other taxes or assessments on or against
the Property or the Improvements or any part thereof (except only real estate
taxes not yet due and payable). The Company has received no notice nor has any
knowledge of any pending or contemplated assessments against the Property or the
Improvements which have not been disclosed to Agent in writing.

(B) Environmental Compliance. Without limiting the provisions of the MLA, all
property owned or leased by the Company, including, without limitation, the
Property and the Improvements, and all operations conducted by it are in
compliance in all material respects with all Laws and all Project Approvals
relating to environmental protection, the failure to comply with which could
have a material adverse effect on the condition, financial or otherwise,
operations, properties, or business of the Company, or on the ability of the
Company to perform its obligations under the loan documents, except as the
Company has disclosed to Agent in writing.

(C) Feasibility. Each of the Project Budget, the Project Schedule and the
Disbursement Schedule is realistic and feasible.

SECTION 11. Affirmative Covenants. In addition to the affirmative covenants
contained in the MLA, the Company agrees to:

(A) Reports and Notices. Furnish to Agent:

(1) Regulatory and Other Notices. Promptly after receipt thereof, copies of any
notices or other communications received from any governmental authority with
respect to the Property, the Improvements, or any matter or proceeding the
effect of which could have a material adverse effect on the condition, financial
or otherwise, operations, properties, or business of the Company, or the ability
of the Company to perform its obligations under the loan documents.

(2) Notice of Nonpayment. Promptly after the filing or receipt thereof, a
description of or a copy of any lien filed by or any notice, whether oral or
written, from any laborer, contractor, subcontractor or materialman to the
effect that such laborer, contractor, subcontractor or materialman has not been
paid when due for any labor or materials furnished in connection with the
construction of the Improvements.

(3) Notice of Suspension of Work. Prompt notice of any suspension in the
construction of the Improvements, regardless of the cause thereof, in excess of
ten (10) days and a description of the cause for such suspension.

(B) Construction Liens. Pay or cause to be removed, within fifteen (15) days
after notice from Agent, any lien on the Improvements or Property, provided,
however, that Company shall have the right to contest in good faith and with
reasonable diligence the validity of any such lien or claim.

(C) Identity of Contractors, etc. Furnish to Agent from time to time on request
by Agent, in a form acceptable to Agent, correct lists of all contractors,
subcontractors and suppliers of labor and material supplied in connection with
construction of the Improvements and true and correct copies of all executed
contracts, subcontracts and supply contracts. Agent may contact any contractor,
subcontractor or supplier to verify any facts disclosed in the lists and
contracts. All contracts and subcontracts relating to construction of the
Improvements must contain provisions authorizing or not prohibiting the Company
to supply to Agent the listed information and copies of contracts or not
otherwise prohibiting any transfers.

(D) Lien Waivers. Furnish to Agent, at any time and from time to time upon the
request of Agent, lien waivers bearing a then current date and prepared on a
form satisfactory to Agent from such contractor, subcontractor, or supplier as
Agent shall designate.

(E) Operating Permits. Furnish to Agent, unless as otherwise consented to in
writing by Agent, as soon as possible but prior to the commencement of operation
of the constructed facility, evidence of the issuance of all necessary permits
for such operation.

SECTION 12. Negative Covenants. In addition to the negative covenants contained
in the MLA, the Company will not:

(A) Change Orders. Allow any substantial deviation, addition, extra, or change
order to the Plans, Project Budget or Project Schedule, the cost of which in the
aggregate exceeds $100,000.00, without Agent’s prior written approval. All
requests for substantial changes shall be made using a Change Order Request in
the form of Exhibit B attached hereto. Agent will have a reasonable time to
evaluate any requests for its approval of any changes referred to in this
covenant, and will not be required to consider approving any changes unless all
other approvals that may be required have been obtained. Agent may approve or
disapprove changes in its discretion. All contracts and subcontracts relating to
the construction of the Improvements must contain provisions satisfactory to
Agent implementing the above provisions of this covenant. Company shall promptly
provide to Agent copies of all change orders that, pursuant to the above
described procedures, did not require Agent’s prior written approval.

(B) Materials. Purchase or install any materials, equipment, fixtures or
articles of personal property for the Improvements if such shall be covered
under any security agreement or other agreement where the seller reserves or
purports to reserve title or the right of removal or repossession, or the right
to consider them personal property after their incorporation in the
Improvements.

SECTION 13. Casualties.

(A) Right To Elect To Apply Proceeds. In case of material loss or damage to the
Property or to the Improvements by fire, by a taking by condemnation for public
use or the action of any governmental authority or agency, or the transfer by
private sale in lieu thereof, either temporarily or permanently, or otherwise,
if in the sole judgment of Agent there is reasonable doubt as to Company’s
ability to complete construction of the Improvements on or before August 31,
2007, by reason of such loss or damage or because of delays in making
settlements with governmental agencies or authorities or with insurers, Agent
may terminate its obligations to make advances hereunder and elect to collect,
retain and apply to the Commitment all proceeds of the taking or insurance after
deduction of all expense of collection and settlement, including attorneys’ and
adjusters’ fees and charges. In the event such proceeds are insufficient to pay
the Commitment in full, Agent may declare the balance remaining unpaid on the
Commitment to be due and payable forthwith and avail itself on any of the
remedies afforded thereby as in any case of default.

(B) Election Not To Apply Proceeds. In case Agent does not elect to apply such
proceeds to the Commitment, Company will:

(1) Settle. Proceed with diligence to make settlement with the governmental
agencies or authorities or the insurers and cause the proceeds of insurance to
be paid to Company.

(2) Resume Construction. Promptly proceed with the resumption of construction of
the Improvements, including the repair of all damage resulting from such fire or
other cause and restoration to its former condition.

(C) Use of Proceeds. All such proceeds shall be fully used before the
disbursement of any further proceeds of the Commitment.

SECTION 14. Other Rights of Agent.

(A) Right To Inspect. Agent or its agent may enter on the Property at any time
and inspect the Improvements. If the construction of the Improvements is not
reasonably satisfactory to Agent, Agent may reasonably and in good faith stop
the construction and order its replacement or the correction thereof or
additions thereto, whether or not said unsatisfactory construction has been
incorporated in the Improvements, and withhold all advances hereunder until such
construction is satisfactory to Agent. Such construction shall promptly be made
satisfactory to Agent.

(B) Obligation of Agent. Neither Agent nor any inspector hired pursuant to
Subsection (D) below is obligated to construct or supervise construction of the
Improvements. Inspection by Agent or such inspector thereof is for the sole
purpose of protecting Agent’s security and is not to be construed as a
representation that there will be compliance on anyone’s part with the Plans or
that the construction will be free from faulty material or workmanship. Neither
Agent nor such inspector shall be liable to the Company or any other person
concerning the quality of construction of the Improvements or the absence
therefrom of defects. The Company will make or cause to be made such other
independent inspections as it may desire for its own protection.

(C) Right To Complete Upon Event of Default. Upon any Event of Default
hereunder, Agent may complete construction of the Improvements, subject to
Agent’s right at any time to discontinue any work without liability, and apply
the proceeds of the Commitment to such completion, and may demand such
additional sums from the Company as may be necessary to complete construction,
which sums the Company shall promptly pay to Agent. In connection with any
construction of the Improvements undertaken by Agent pursuant to this
Subsection, Agent may (i) enter upon the Property; (ii) employ existing
contractors, architects, engineers and subcontractors or terminate them and
employ others; (iii) make such addition, changes and corrections in the Plans as
shall, in the judgment of Agent, be necessary or desirable; (iv) take over and
use any personal property, materials, fixtures, machinery, or equipment of the
Company to be incorporated into or used in connection with the construction or
operation of the Improvements; (v) pay, settle, or compromise all existing or
future bills and claims which are or may be liens against the Property or the
Improvements; and (vi) take such other action, as Agent may in its sole
discretion determine, to complete the construction of the Improvements. The
Company shall be liable to Agent for all costs paid or incurred for construction
of the Improvements, and all payments made hereunder shall be deemed advances by
Agent, shall be evidenced by the Note and shall be secured by the Mortgage and
any other loan document securing the Commitment (including any amounts in excess
of the Commitment).

(D) Right To Employ Independent Engineer. Agent reserves the right to employ an
independent construction engineer, among other things, to review the Project
Budget, the Project Schedule and the Plans, inspect all construction of the
Improvements and the periodic progress of the same, and review all Draw Requests
and change orders, the cost therefor to be the sole responsibility of the
Company and shall be paid by the Company upon demand by Agent.

(E) Indemnification and Hold Harmless. The Company shall indemnify and hold Farm
Credit and Agent harmless from and against all liability, cost or damage arising
out of this Agreement or any other loan document or the transactions
contemplated hereby and thereby, including, without limitation, (i) any alleged
or actual violation of any Law or Project Approval relating to the Property or
the Improvements and (ii) any condition of the Property or the Improvements
whether relating to the quality of construction or otherwise and whether Agent
elects to complete construction upon an Event of Default or discontinues or
suspends construction pursuant to this Section 14. Agent may commence, appear in
or defend any such action or proceeding or any other action or proceeding
purporting to affect the rights, duties or liabilities of the parties hereunder,
or the Improvements, or the Property, or the payment of the Commitment, and the
Company agrees to pay all of Agent’s costs and expenses, including its
reasonable attorneys’ fees, in any such actions. The obligations of the Company
under this Subsection 14(E) shall survive the termination of this Agreement. As
to any action or inaction taken by Agent hereunder, Agent shall not be liable
for any error of judgment or mistake of fact or law, absent gross negligence or
willful misconduct on its part. The Company’s obligation to indemnify and hold
Agent harmless hereunder will exclude any liability, cost, or damage related to
Agent’s breach of this Agreement or for Agent’s gross negligence or willful
misconduct.

SECTION 15. Notice of Completion. Company irrevocably appoints Agent as
Company’s agent to file of record any notice of completion, cessation of labor
or any other notice that Agent deems necessary to file to protect any of the
interests of Agent. Agent, however, shall have no duty to make such filing.

SECTION 16. Signs and Publicity. At Farm Credit’s and Agent’s request, Company
will allow Farm Credit and Agent to post signs on the Property at the
construction site for the purpose of identifying Farm Credit and Agent as the
“Construction Lenders”. At the request of Farm Credit and Agent, Company will
use its best efforts to identify Farm Credit and Agent as the construction
lenders in publicity concerning the project.

SECTION 17. Cooperation. Company will cooperate at all times with Agent in
bringing about the timely completion of the Improvements, and Company will
resolve all disputes arising during the work of construction in a manner which
will allow work to proceed expeditiously.

SECTION 18. Events of Default. In addition to the events of default set forth in
the MLA, each of the following shall constitute an “Event of Default” hereunder:

(A) Cessation of Construction. Any cessation at any time in the construction of
the Improvements for more than thirty (30) consecutive days, except for strikes,
acts of God, or other causes beyond the Company’s control, or any cessation at
any time in construction of the Improvements for more than thirty
(30) consecutive days, regardless of the cause.

(B) Insufficiency of Loan Proceeds. Agent, in its sole discretion shall
determine that the remaining undisbursed portion of the Commitment is or will be
insufficient to fully complete the Improvements in accordance with the Plans.

SECTION 19. Remedies Upon Default. In addition to the remedies set forth in the
MLA, upon the occurrence of and during the continuance of each and every Event
of Default Agent may (but shall not be obligated to) take over and complete
construction of the Improvements in accordance with plans and specifications
approved by Agent with such changes as Agent may, in its sole discretion, deem
appropriate, all at the risk, cost, and expense of the Company. Agent may assume
or reject any contracts entered into by the Company in connection with the
Improvements, and may enter into additional or different contracts for services,
labor, and materials required, in the judgment of Agent, to complete the
construction of the Improvements and may pay, compromise, and settle all claims
in connection with the construction of the Improvements. All sums, including
reasonable attorneys’ fees, charges, or fees for supervision and inspection of
the construction, and for any other necessary purpose in the discretion of
Agent, expended by Agent in completing the construction of the Improvements
(whether aggregating more or less than the amount of this Commitment) shall be
deemed advances made by Agent to the Company under this Commitment, and the
Company shall be liable to Agent for the repayment of such sums, together with
interest on such amounts from the date of their expenditure at the default rate
specified above. Agent may, in its sole discretion, at any time, abandon work on
the construction of the Improvements after having commenced such work, and may
recommence such work at any time, it being understood that nothing in this
Section shall impose any obligation on Agent to either complete or not to
complete the construction of the Improvements. For the purposes of carrying out
the provisions of this Section, the Company irrevocably appoints Agent, its
attorney-in-fact, with full power of substitution, to execute and deliver all
such documents, pay and receive such funds, and take such action as may be
necessary, in the judgment of Agent, to complete the construction of the
Improvements.

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed by
their duly authorized officers as of the date shown above.

FARM CREDIT SERVICES OF AMERICA, FLCA

By: /s/ Shane Fralen
Title: Vice President


ABE FAIRMONT, LLC

By ADVANCED BIOENERGY, LLC, its sole member

By: /s/ Donald Gales
Title: President

11/27/06

1

EXHIBIT A

REQUEST FOR LOAN ADVANCE

         
Request No.
      Date:
 
         
   
 
       
To:
From:
  CoBank, ACB
ABE Fairmont, LLC  


 
       
 
  (Name of Borrower)
Loan Agreement No. RI0475T02  
Dated: November 20, 2006
 
       
 
  Project Description:  

 
       
 
  Project Location:  

 
       

In accordance with the terms of the above referenced Loan Agreement, you are
hereby authorized and requested to make a construction and/or working capital
advance, as set forth in said Loan Agreement, of the amount and for the items
set forth in the request schedule attached hereto as Schedule “A” and
incorporated herein.

1. With respect to construction advances, the undersigned hereby certify that:



  A.   The labor, services and/or materials covered hereby have been performed
upon or furnished to the above referenced project and are accurately described
in the supporting invoices attached to the request schedule;



  B.   There have been no changes in the cost breakdown for the project
dated      supplied to Agent, except those approved in writing by Agent;



  C.   All construction to date has been substantially performed in accordance
with the Plans for the Improvements, and there have been no changes in the Plans
except as approved in writing by Agent;



  D.   There have been no material changes in the scope or time of performance
of the work of construction, nor any extra work, labor or materials ordered or
contracted for, nor are any such changes or extras contemplated, except as may
be expressly permitted by the Loan Agreement or as have been approved in writing
by Agent;



  E.   The payments to be made with the requested funds will pay all bills
received to date, less any required withholds, for labor, materials, equipment
and/or services furnished in connection with the construction of the
Improvements; and



  F.   All amounts previously advanced by Agent for labor, services, equipment
and/or materials for the above referenced project pursuant to previous Requests
for Construction Loan Disbursement have been paid to the parties entitled
thereto in the manner required in the Loan Agreement.



2.   With respect to working capital advances, the undersigned hereby certify
that the amount set forth in Schedule “A” will be utilized for the identified
purpose.



3.   With respect to all advances, the undersigned hereby certify that all
conditions to the advance of Loan funds required herein as set forth in the Loan
Agreement have been fulfilled, and to the actual knowledge of the undersigned,
no Event of Default under the Loan Agreement has occurred and is continuing.

2

BORROWER:
ABE FAIRMONT, LLC

By ADVANCED BIOENERGY, LLC, its sole member

By:

ENGINEER:

By:

CONTRACTOR:

FAGEN, INC.

By:

We have reviewed the Pay Application Numbered and dated . Based on our
conversations with the Contractor and the Owner, our review of the current
schedule, and our site observations, the construction in place is judged to be
in general accordance with industry standards and in general conformity with the
approved plans and specifications, proceeding generally on schedule, and the
request for payment is a reasonable representation of the materials ordered and
the work effort of the Contractor to date.

AGENT’S CONSULTING ENGINEER:

By:

APPROVED FOR PAYMENT BY AGENT: CoBANK,

ACB

3

SCHEDULE A

to Exhibit A – Request for Loan Advance

     
Request No. Date:
 

 
     

 
   
To:
From:
  CoBank, ACB
ABE Fairmont, LLC
 
   
 
  (Name of Borrower)
Loan Agreement No. RI0475T02 Dated: November 20, 2006
 
   
 
  Project Description:
 
   
 
  Project Location:
 
   
 
    Complete the applicable section regarding this request below.

 
   
o
  Loan advance to be used entirely for Construction Purposes.
Amount Requested: $
Description of Construction Use:
o
  Loan advance to be used entirely for Working Capital Purposes
 
   
 
  Amount Requested: $

o Loan advance to be used for a combination of Construction and Working Capital
Purposes Amount Requested: $

% of amount listed above to be used for Construction Purposes



           % of amount listed above to be used for Working Capital Purposes

100% Total

Description of Construction Use:

4

S.NEXTEXHIBIT B

      CHANGE ORDER REQUEST    
Date:
 

Request No. CO#
 

 
 

To: CoBank, ACB
From: ABE Fairmont, LLC
 


 
   
(Name of Borrower)
Loan Agreement No. RI0475T02
 
Dated: November 20, 2006
 
   
Project Description:
 

 
   
Project Location:
 

 
   

In accordance with the terms of the above referenced Loan Agreement, the
undersigned hereby requests that Agent approve the change orders more
particularly described in the schedule attached hereto as Schedule “A” and
incorporated herein.

The undersigned hereby certifies that:



1.   There have been no changes in the Plans and or contracts except those
permitted in the Loan Agreement and/or approved in writing by Agent; and



2.   Copies of the proposed changes to the Plans and/or contracts are attached
hereto as Schedule “B” and that all such documents are complete and fully comply
with all applicable permits and approvals, subject to the written approval of
Agent.

BORROWER: ENGINEER: ABE FAIRMONT, LLC
By ADVANCED BIOENERGY, LLC, its sole member

     
By:
  By:
 
 

CONTRACTOR:
 

FAGEN, INC.
 

 
 

By:
 

 
 


CHANGE ORDER APPROVED BY AGENT: CoBANK, ACB

By:

Date:

5